In The

Court of Appeals

Ninth District of Texas at Beaumont

____________________

NO. 09-03-411 CR
____________________

JAMES EVERETT GREENWOOD, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas
Trial Cause No. 83162




MEMORANDUM OPINION

         James Everett Greenwood was convicted and sentenced on an indictment for driving
while intoxicated, third offense.  Greenwood filed a notice of appeal on September 4,
2003.  The trial court entered a certification of the defendant’s right to appeal in which the
court certified that this is a plea-bargain case and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The trial court’s certification has been provided to the Court
of Appeals by the district clerk.
         On September 5, 2003, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeal must be
dismissed.  See Tex. R. App. P. 25.2(d).
         Accordingly, we dismiss the appeal for want of jurisdiction.
         APPEAL DISMISSED.
                                                                           PER CURIAM

Opinion Delivered October 16, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.